Citation Nr: 1221548	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic acquired psychiatric disability (other than post-traumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty for training (ACDUTRA) in the Army National Guard from October 28, 1977 to March 4, 1978, and thereafter had active service characterized as honorable from October 10, 1979 to October 9, 1983.  (Her remaining period of military service, from October 10, 1983 to December 24, 1986, is characterized as other than honorable; as such, it is a bar for payment of VA compensation for any disability incurred during this period of other than honorable service.  See 38 U.S.C.A. §§ 1110, 1131 (2011).) 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of service connection for a personality disorder on de novo review on the merits, and also denied her application to reopen her previously denied claim of entitlement to service connection for a chronic acquired psychiatric disorder (other than PTSD) for failure to submit new and material evidence.  The Board notes that service connection for a chronic psychiatric disability, to include depression, anxiety, paranoia, mental breakdown, and PTSD, was previously denied in a prior final Board decision dated in March 2001.  Although the Veteran's application to reopen her claims for VA compensation for PTSD and a chronic acquired psychiatric disorder other than PTSD were denied for lack of new and material evidence in the June 2007 rating decision, in her notice of disagreement and substantive appeal she specifically addressed only the denials of service connection for a personality disorder, major depression, and bipolar disorder; the Board thus considers the issue of new and material evidence to reopen a PTSD claim to not be on appeal.  

In March 2011, the Board denied service connection for a personality disorder and remanded the issue of whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic acquired psychiatric disability (other than PTSD) for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was furnished with a VCAA notice letter that was compliant with the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) as mandated by the Board.  The case has been returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  In March 2001, the Board denied service connection for a chronic psychiatric disorder.  That decision is final.  

2.  Evidence added to the record since the final denial of entitlement to service connection for a chronic psychiatric disorder in March 2001 includes evidence that was not previously before agency decision makers; however, the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2001 Board decision that denied the Veteran's claim for service connection for a chronic psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has not been received to reopen the claim for service connection for a chronic psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In January 2006, the RO sent a letter to the Veteran regarding service connection before the issuance of the current rating action.  This letter was not fully compliant regarding the requirements for reopening a claim.  In April 2011, a VCAA letter was sent to the Veteran regarding new and material evidence which was compliant with the notice requirements. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in April 2011 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied. Consequently, the Board finds that adequate notice has been provided, as she was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  

Furthermore, the claim was readjudicated, and a SSOC was issued in February 2012.  Consequently, the Board finds that the duty to notify has been satisfied. 

With respect to the Dingess requirements, in April 2011, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty has also been met, as the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, private treatment records and VA treatment records have been obtained.  

Moreover, since no new and material evidence has been submitted for the claim for service connection for a chronic psychiatric disorder, a remand for an examination is not necessary.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 2001, the Board denied service connection for a chronic psychiatric disorder.  That determination is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103. The evidence considered by the Board at the time of the denial consisted of service treatment records, private medical records, a VA examination report and hearing transcript.  The appellant's enlistment examination report of June 1979 was without complaint or clinical abnormality.  Service treatment records showed that in April 1980, the appellant was seen in the emergency clinic complaining of pain and vomiting.  She stated that she had flushed approximately 15 Fiorinal down the commode.  She was noted to be slightly disoriented in time and space with vertigo and ataxia, but normal reflexes.  She was observed for 2 hours with no worsening of her mental status.  Vital signs were stable and her gait was improved with less vertigo.  The diagnosis was reported as a reaction to Fiorinal and she was released to barracks.  The following day she was seen with complaints of no sleep for three nights.  She was noted to be moderately depressed with no suicidal ideology.  She had been complaining of her inability to use her left leg, though no organic pathology was demonstrated.  The medical officer stated that the Veteran was historically unhappy with work in the Nuclear Security Program.  There was no evidence of thought disorder.  The diagnosis was reported as hysterical personality, reactive depression. 

The remaining service treatment records through 1983 showed no complaints or clinical findings with regard to the appellant's mental health status.  Service treatment records from April 1984 showed that the Veteran was admitted to the hospital for an overdose of Nytol.  Her diagnosis was reported as life circumstance problem, notably she was about to begin serving her sentence in the stockade.  In May 1984 she was afforded a psychiatric evaluation and was diagnosed as having an adjustment disorder with mixed emotional features, acute, moderate.  

Private medical records from April to October 1996 showed that the appellant was diagnosed in April 1996 with clinical depression.  There was no indication that the depression was chronic or related to military service.   In October 1997, the appellant was afforded a VA psychiatric examination.  The appellant's Axis I diagnosis was reported to be major depression, recurrent.  

In addition, the Veteran appeared for a hearing in June 1998.  She testified that the symptoms of depression that she experienced during service were the same symptoms she experienced when she was diagnosed by the VA examiner in 1997.  She testified that her depression began during service because she was away from home for the first time and that all of her subsequent problems stemmed from the depression that had its onset during service. 

The Board noted that since the appellant is statutorily barred from eligibility for VA benefits, including health care services, during her service from October 10, 1983 to December 24, 1986, the decision only addressed her period of service from October 10, 1979 to October 9, 1983.  See 38 U.S.C.A. §§ 3 .12(c)(2), 3.360 (2000).  The current decision similarly considers only her period of active honorable service.

After a review of the file in its entirety, the Board concluded that the diagnosed recurrent depression was noted for the first time in October 1997, more than 14 years after the Veteran's eligible service, and that while the service treatment records showed a diagnosis of reactive depression in 1980, there was no indication that this was a chronic condition.  Her diagnosis of adjustment disorder in 1984 was noted to be related to "life circumstance," and pending confinement as a result of the general court-martial conviction.  In addition, a private diagnosis of depression in August 1996 was noted to be a "clinical depression," without reference to military service. The VA examination report which reported recurrent major depression indicated that the appellant's difficulties were related to her difficulty with having abused her children, incidents which occurred after the appellant's eligible service.  There was no medical evidence at all of clinical findings or diagnoses related to anxiety, paranoia, insomnia, headaches, or a mental breakdown during eligible military service. 

Evidence added to the record since the March 2001 Board denial consists of service personnel records, VA treatment records dated from 2001 to 2009, SSA records, private records beginning in 1994, VA examination reports, lay statements from the appellant, an Internet article submitted in June 2004, and a December 2004 Board hearing.  

The Board has reviewed the evidence submitted and finds that none of the evidence is sufficient to reopen the appellant's claim.  As to the service personnel records, the Board notes that under 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA may reconsider the prior decision.  While the service personnel records were not of record previously, the Board notes that they are not relevant to the claim for service connection for a chronic psychiatric disorder.  Thus they are not material to this claim.  The VA treatment records show treatment for many disorders, including psychiatric complaints, with diagnoses of bipolar disorder, major depressive disorder and alcohol dependence.  (See, VA outpatient records of 2005, 2007, etc. e.g.).  However the records are cumulative of the records previously in the file as they document continuing treatment for psychiatric disorders.  They are therefore not material to the claim.  This is also true of the SSA records and the private records.  The SSA records and private records show treatment for psychiatric complaints beginning in 1994.  They are cumulative and thus not material to the claim.  The VA examination reports from 2002 to 2009 do not relate to psychiatric disorders.  The lay statements from the appellant is also cumulative of her previous contentions and thus not material to the claim.  The Internet article is not relevant since it did not address the disability on appeal and the Board hearing also did not concern the issue currently on appeal and did not address the Veteran's psychiatric disorder.  

The above noted records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it does not show that the Veteran has a chronic psychiatric disorder that is related to her service and neither does it relate the current psychiatric disorder to service.  None of the above evidence is material as it does not raise a reasonable possibility of substantiating this claim.  The evidence submitted, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  There is no competent medical evidence of record showing treatment of a chronic psychiatric disorder in service or relating any current disorder to active service.  

While the Veteran had training as a medic in service, as noted, the Veteran's own statements in this regard are cumulative of her statements that were before the VA previously and previously considered by the Board.  Thus, new and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been submitted, and the previously denied and final claim of entitlement to service connection for a chronic acquired psychiatric disability (other than PTSD) is not reopened. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


